TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00026-CR


Jebediah Clint Turner, Appellant

v.


The State of Texas, Appellee






FROM THE CRIMINAL DISTRICT COURT OF DALLAS COUNTY

NO. F-0201447-LH, HONORABLE JANICE L. WARDER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record is overdue.  The court reporter, Ms. Mary Belton, did not
respond to the Court's overdue notice.
Appellant, who was sentenced to life imprisonment, is represented by appointed
counsel on appeal.  We assume that if there were any question whether appellant is indigent, the
court would not have appointed counsel.
The trial court is instructed to direct the court reporter to prepare the reporter's record
at no cost to appellant. The reporter's record is ordered filed no later than May 25, 2003.
It is ordered April 10, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish